DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-14) and  in the reply filed on July 1, 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendments, filed July 1, 2022, have been fully considered.
Claim 20 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “one or more additives or admixtures” in line 2.  Based on the claim language, it is unclear what compositional components are required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 7 depends from Claim 6 and does not further specify any additives and/or admixtures.
Moreover, because the claims do not specify any particular use and/or intended function, the language renders the claims indefinite as to what additives and/or admixtures that one of ordinary skill in the art would consider to be reasonable to be added to the lightweight composite composition.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 7, which depends from Claim 6, recites the broad recitation “wherein the additives or the admixtures comprises a volume that is within a range from about 0% to about 30%”, and Claim 6 recites “further comprising one or more additives” which is the narrower statement of the range/limitation. Claim 7 appears to recite that the lower range “about 0%” eliminates the requisite that the lightweight composition comprises one or more additives or admixtures as required by Claim 6. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “an aggregate that is one or more of a coarse aggregate or a fine aggregate, the aggregate” in lines 6-7.  Based on the claim language, it is unclear what compositional components are required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 14 depends from Claim 12 and attempts to further limit “an aggregate” of Claim 12, but the group recites overly broad terms such as “dredging material” and “reclaimed material” which render the claim indefinite.

Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 12 recites the broad recitation “an aggregate that is one or more of a coarse aggregate or a fine aggregate, the aggregate comprising a volume from between 0% to about 60% of the total volume of the lightweight composite composition”, and the claim also recites “A lightweight composition comprising: … an aggregate that is one or more of a coarse aggregate or a fine aggregate, the aggregate” which is the narrower statement of the range/limitation. 
The claim appears to recite that the lower range “0%” eliminates the requisite that the lightweight composition comprises one or more aggregate as required by the claim. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “one or more of an additive or an admixture” in line 9.  Based on the claim language, it is unclear what compositional components are required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 13-14 depend from Claim 12 and does not further specify any additives and/or admixtures.
Moreover, because the claims do not specify any particular use and/or intended function, the language renders the claims indefinite as to what additives and/or admixtures that one of ordinary skill in the art would consider to be reasonable to be added to the lightweight composite composition.

Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 12 recites the broad recitation “one or more of an additive or admixture comprising a volume from between 0% to about 20%”, and the claim also recites “A lightweight composition comprising: … one or more of an additive or an admixture” which is the narrower statement of the range/limitation. 
The claim appears to recite that the lower range “0%” eliminates the requisite that the lightweight composition comprises one or more additives or admixtures as required by the claim. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2019/0040728) (hereinafter “Nguyen ‘728”).
Claim 1. Nguyen ‘728 discloses A lightweight composite composition ([0008]) comprising: a plurality of lightweight particles ([0008]; [0037] – [0039]) comprising a volume of at least about 10% of a total volume of the composite composition ([0009]; [0037] – [0038]; [0042]), the plurality of lightweight particles comprising an average bulk density within a range from about 0.001 g/cc to about 1.5 g/cc ([0037] – [0038] “ultra-low density proppants”; [0043] “fibers”) and an average particle size within a range from about 0.01 microns to about 90 mm ([0008]; [0041]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the volume, density, and/or particle size in Nguyen ‘728 to the remaining portions of the ranges as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2014/0060826) (hereinafter “Nguyen ‘826”).
Claim 1. Nguyen ‘826 discloses A lightweight composite composition ([0023]; [0025]) comprising: a plurality of lightweight particles ([0013]; [0023])…, the plurality of lightweight particles comprising an average bulk density within a range from about 0.001 g/cc to about 1.5 g/cc ([0023]) and an average particle size within a range from about 0.01 microns to about 90 mm ([0022]).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Nguyen ‘826 discloses a plurality of low-density proppants and high-density proppants ([0013]; [0023]), but Nguyen ‘826 does not expressly disclose comprising a volume of at least about 10% of a total volume of the composite composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant volume in Nguyen ‘826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 2. Nguyen ‘826 discloses The lightweight composite composition of claim 1, further comprising a binder material in contact with the plurality of lightweight particles such that the plurality of lightweight particles are dispersed within the binder material ([0025]; [0026])… Nguyen ‘826 does not disclose the binder material comprising a volume within a range from about 5% to about 40% of the total volume of the lightweight composite composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the volume of binding agent in Nguyen ‘826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 3. Nguyen ‘826 discloses The lightweight composite composition of claim 1, wherein the binder material comprises one or more of a cement, pozzolan, gypsum, Portland cement, calcium aluminate, or calcium sulfoaluminate,  ([0026] See US Pat. No. 6,582,819).
Claim 4. Nguyen ‘826 discloses The lightweight composite composition of claim 1, wherein the plurality of lightweight particles comprise one or more of polymer pellets, polymer foam beads, crushed glass, foamed glass spheres, hollow glass microspheres, polymer microspheres, polymer capsules, polymer micro-balloons, or carbon-based pellets ([0025]; [0026]).  
Claim 5. Nguyen ‘826 discloses The lightweight composite composition of claim 1, wherein the plurality of lightweight particles comprise one or more of acrylic, acrylonitrile based copolymer, , a carbon material, graphene, a ceramic material, a silica aerogel material, an alumina material, copolymer and alloy systems, microspheres, rubber, an EPDM material, polyamide, polyolefin, polystyrene, polyvinyl chloride, PET, PMMA, PMU, melamine, urea formaldehyde, nylon, ABS, LDPE, HDPE, PVC, or PVDC,  ([0025]; [0026]).
Claim 6. Nguyen ‘826 discloses The lightweight composite composition of claim 1.  Regarding the limitation further comprising one or more additives or admixtures: See rejection under 35 U.S.C. § 112(b), above.  As a general note, the Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the composition with additives known in the art that would aid to prop fractures and further increase hydrocarbon recovery in Nguyen ‘826.
Claim 7. Nguyen ‘826 discloses The lightweight composite composition of claim 6.  Regarding the limitation wherein the additives or the admixtures comprises a volume that is within a range from about 0% to about 30% of a total volume of the lightweight composite composition: See rejection under 35 U.S.C. § 112(b), above.  
Claim 8. Nguyen ‘826 discloses The lightweight composite composition of claim 1, wherein the plurality of lightweight particles are one or more of treated or modified with one or more of a liquid, a gel, or a powder ([0026]).  
Claim 9. Nguyen ‘826 discloses The lightweight composite composition of claim 1.  Nguyen ‘826 does not disclose wherein an R-value of the lightweight composite composition is within a range from about 0 to about 5 per inch.  However, Nguyen ‘826 does disclose optimizing the shape, particle size, and density of the proppant particulates ([0023]; [0024]) and further that the proppants may be coated ([0026]; [0027]).  It is well known in the art to manipulate density, particle size, and slurry ratios to achieve desirable R-value requirements such that the composition can withstand and/or degrade within extreme downhole temperatures (See Semmens (US 2002/0129745); See also Mabey (CA 2,999,580)).
Claim 10. Nguyen ‘826 discloses The lightweight composite composition of claim 1.  Nguyen ‘826 discloses optimizing proppant density ([0014]) as well as the specific gravity of the treatment fluid ([0020]), but Nguyen ‘826 does not expressly disclose wherein a density of the lightweight composite composition is within a range from about 15 pounds per cubic foot to about 135 pounds per cubic foot.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density of the treatment fluid in Nguyen ‘826 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 11. Nguyen ‘826 discloses The lightweight composite composition of claim 1, wherein the plurality of lightweight particles comprise one or more of the following shapes: a rounded shape, a round shape, a sub-round shape, an angular shape, a sub-angular shape, a cylindrical shape, a pancake shape, an oblong shape, a trilobal shape, a tubular shape, a polygonal shape, a disc shape, a shard shape, a platelet shape, a lamellar shape, a regular crystalline shape, or an irregular crystalline shape ([0022]; [0024]).  
Claims 12-14: These claims are substantively similar to Claims 1-11.  The Examiner applies the rejection(s) and rationale(s), above, to Claims 12-14.  Regarding the additional limitation: an aggregate, Nguyen ‘826 discloses aggregating compositions and binders ([0026]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/923,469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both inventions are directed toward a lightweight composite composition comprising: a plurality of lightweight particles comprising a volume of at least about 10% of a total volume of the composite composition, the plurality of lightweight particles comprising an average bulk density within a range from about 0.001 g/cc to about 1.5 g/cc and an average particle size within a range from about 0.01 microns to about 90 mm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674